tcmemo_2016_177 united_states tax_court estate of howard j barnhorst ii deceased marnie w barnhorst successor_in_interest and marnie w barnhorst commissioner of internal revenue respondent petitioners v docket no filed date mitchell barry dubick and joshua p katz for petitioner monica d polo and mistala m cullen for respondent memorandum opinion holmes judge howard barnhorst was diagnosed with cancer in he filed a claim for payment from a policy that he’d set up years before the policy paid him more than dollar_figure million he died in and his estate says this payment was from a health or accident plan for the bodily damage disfigurement or loss inflicted on him by cancer the commissioner says the distribution was deferred_compensation there are no factual disputes and the parties have filed cross-motions for summary_judgment background howard barnhorst was born in date and had a life well lived he became a lawyer and his success in law was coupled with success in marriage to marnie barnhorst she was also a highly regarded lawyer and they were wed for years and reared four children howard worked for much of his career at the law firm of seltzer caplan mcmahon and vitek until he decided to hang a shingle of his own that firm became barnhorst schreiner goonan inc bsg and howard devoted his time as an attorney to bsg through after leaving bsg in howard returned to seltzer early in his career howard met another attorney ernest ryder ryder specializes in tax planning and retirement benefits and was united_states counsel for american specialty insurance group ltd american specialty a company organized under the laws of the turks and caicos islands bsg hired ryder to write a policy to insure howard the policy was called policy number ryder opened a charles schwab account under the name american specialty insurance group ltd policy no and had signature_authority over it he also billed bsg for policy fees it is this unusual feature--an insurance_policy with its own brokerage account--that the reader should focus on because neither the irs nor the court has ever seen the policy itself we do have in the record the policy that is central to this case policy no ryder also drafted this policy and it was issued by american specialty in the policy’s title was disability_income insurance_policy and it listed howard as the insured and bsg as the employer and policyholder it states that american specialty has never been authorized to do business by any insurance commissioner of any state in the united_states and that it doesn’t transact any insurance_business in the united_states it asserts instead that it is governed by turks and caicos law the policy provided benefits to howard if he became totally or partially disabled it defined total disability as howard’s inability to perform the substantial and material duties of his regular occupation that was caused by accident sickness injury or physical mental or emotional condition the policy defined partial disability as the ability to do some but not all of howard’s substantial and material duties in his regular occupation if as a result his pay was at least less than he otherwise would have received at full working capacity in the event of total disability howard could claim a fixed monthly disability-income benefit originally set at dollar_figure a month but which was updated on an annual basis these payments would last for months or until howard died in the event of partial disability howard could claim the same monthly benefit le sec_50 of his annual earnings from bsg the policy also defined a third type of disability catastrophic disability the policy defined this type of disability as total disability that was caused by a specific injury or sickness in the event of a catastrophic disability howard could claim a lump- sum benefit the policy listed many kinds of catastrophic disabilities with apparently different payouts the loss of an eye hand foot arm or leg permanent brain damage or permanent loss of hearing in both ears entitled howard to the lesser_of of the cash_value of the policy or times his highest annual earnings for any fiscal_year of bsg the loss of the use of any internal body organ including any heart or kidney dysfunction or the permanent loss of hearing in only one ear entitled him to the lesser_of of the cash_value of the policy or eight times his highest annual earnings from bsg permanent disfigurement of the body or skin caused by external or internal bodily injury damage or disease entitled him to of the cash_value or six times earnings and finally if total disability resulted from any other condition which qualifies for the exclusion under section c of the internal_revenue_code howard would be entitled to the lesser_of of the cash_value or four times earnings these different categories of catastrophic injuries would seem to trigger different payouts depending on the value of the policy and what he was making at bsg --except for one important clause provision e stated that to the extent of the cash_value of the policy exceeds howard’s catastrophic disability benefit as based on a multiple of howard’s highest annual earnings such excess shall be divided by the number of months in the maximum benefit period and the resulting amount shall thereupon become the monthly disability_income benefit in other words if howard didn’t get the full cash_value from a lump-sum payment from any type of catastrophic injury he’d get the rest of it in monthly installments over the course of the benefit period regardless of the type of catastrophic disability he suffered to get these benefits the policy said howard had to file a claim with american specialty if howard were to die while the policy was in effect american specialty would pay of the cash_value to howard’s designated beneficiaries the policy would automatically renew each year if bsg paid the the was changed to throughout all the clauses of the policy in the policy renewal and then remained pincite required premium the premiums would go to a segregated account that ryder maintained ryder invested the premiums in a diversified portfolio of mutual stock and bond funds where they could build value over the years until benefits had to be paid this segregated account turned out to be the one titled for policy the policy that never made it into the record the initial premium on the policy that is at issue was dollar_figure with additional premiums of dollar_figure in and dollar_figure in there were no premiums in any other year of the policy though the potential monthly benefit was updated with each renewal rider howard was also able to borrow from the account to finance his home which he did several times and in amounts that sometimes exceeded dollar_figure howard would occasionally pay back the loans but he also deducted the interest he paid on them as mortgage interest for the policy had another important clause it would terminate upon the earliest of howard’s turning his death or his no longer being an employee of bsg if the policy terminated for either the first or third reason howard had the right to convert the coverage into a life-insurance policy with a cash_surrender_value equal to of the cash_value of the disability policy on the date of termination termination for the second reason would result in an immediate payout of of the cash_value to howard’s beneficiaries howard turned in date thus presumably triggering a termination but american specialty continued to send renewal riders through a policy period ending date the policy became important to the barnhorst family when howard had cancer-related surgery according to marnie because the cancer had spread beyond his prostate the surgeon had to remove much more than that organ which led to a permanent loss of several bodily functions howard fought the cancer as hard as he could endured whatever treatment his doctors recommended and traveled out of town and abroad for treatment he also somehow managed to work at seltzer throughout it all recording more than big_number hours in both and in date however he filed a claim with american specialty under the policy for a catastrophic disability benefit seven days later ryder authorized a check to be drawn for nearly dollar_figure from the american specialty account this is what was left after repaying the loans howard had taken from the account ryder authorized this payout despite not reviewing any documentation of howard’s medical_condition he also kept more than dollar_figure from the account as his fee between and howard’s health continued to deteriorate after a wrenching discussion with his wife and children he decided against further heroic but futile treatments and he died in date the barnhorsts reported the entire amount received from american specialty in including the loan setoff and ryder’s fee as nontaxable pension and annuities income on their return for that year the irs issued a notice_of_deficiency to them that determined the amount was taxable compensation the commissioner asserted in the notice_of_deficiency a sec_6662 penalty for transactions lacking economic_substance but later changed his mind and pleaded in his answer that he wanted only a accuracy-related_penalty under sec_6662 marnie a california resident timely filed a petition for herself and as successor to howard’s interest she moved for summary_judgment and the commissioner answered and cross-moved this amount represents around of the account’s value it’s unclear why ryder didn’t get only as the payouts were changed to from in all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure discussion we apply the usual rules of summary_judgment rule b 98_tc_518 aff’d 17_f3d_965 7th cir neither party here sees any dispute about any material fact and we can decide the motion on the law marnie barnhorst argues that she and her late husband got it right--the payments are nontaxable distributions she argues that the policy was an employer-funded accident_or_health_plan under sec_105 and that their payment from it is excludable under subsection c the commissioner argues howard was guaranteed to get the same payout no matter what happened regardless of any medical conditions which in his mind makes the policy a deferred-compensation package masked as an accident_or_health_plan to avoid tax on over dollar_figure million of income we see two substantive issues first is the policy an accident_or_health_plan as defined in sec_105 second if it is were the payments from the policy excludable from income under sec_105 as payments not related to the absence of work there’s also the issue of whether the barnhorsts should be liable for a sec_6662 penalty if we find for the commissioner we’ll address these in turn i is this an accident_or_health_plan as defined in sec_105 the code does not define the term accident_or_health_plan the regulations do in general an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness a plan may cover one or more employees and there may be different plans for different employees or classes of employees see sec_1_105-5 income_tax regs questions often arise as to whether a plan is a deferred-compensation or an accident-or-health plan or perhaps both see eg 31_f3d_569 7th cir aff’g tcmemo_1992_704 machacek v commissioner tcmemo_2016_55 caselaw has sprouted and we now look for a statement in a written plan that its purpose is to qualify as an accident_or_health_plan within the meaning of the code and that the benefits are eligible for income_tax exclusion specification in a plan that the benefits payable are those amounts incurred for medical_care in the event of personal_injury_or_sickness terms in a plan that the benefits payable are limited to legitimate medical_expenses and a provision allowing an employee to be compensated for specific injuries or illness such as the loss of a limb 925_f2d_936 6th cir aff’g tcmemo_1989_654 estate of hall v commissioner tcmemo_1996_93 wl aff’d without published opinion 103_f3d_112 3d cir the first factor is unquestionably met here and both parties agree about that provision dollar_figure of the policy specifically says t his policy is intended to qualify as an accident_and_health_plan within the meaning of sec_104 and sec_105 of the internal_revenue_code of the united_states which bsg maintains for the benefit of howard also the catch-all catastrophic-disability provision provides benefits for any other condition which qualified for the exclusion under sec_105 of the internal_revenue_code there can be no doubt that ryder had sec_105 in his mind when he drafted the policy the second and third factors--which are so similar that we’ll treat them together--are a bit more complicated assuming the policy didn’t terminate marnie is right that the only way howard could get money out of the policy was if he sustained some kind of injury or illness this is in stark contrast to a typical deferred-compensation plan that might involve some vesting and that could be paid out for non-health-related reasons but payouts under this policy had no correlation with howard’s actual medical expenses--under its terms he would receive either a lump sum or a fixed monthly benefit the amount of this payment had nothing to do with his actual expenses he would for example be entitled to the same amount if he lost hearing in one ear or the use of both his kidneys medical_expenses for these two conditions would quite likely be different but payout under the policy would be the same that’s a crucial distinction the cases tell us to ask whether a plan pays for actual medical_expenses not whether its payee suffers from some triggering condition in berman the court said we look to see if the plan covers expenses_incurred for medical_care f 2d pincite emphasis added berman itself dealt with a plan that had a triggering event and found it to be only a deferred- compensation plan id pincite in estate of hall we similarly concluded that the disability provision in the plan was merely one of several events that could trigger a participant’s claim to accrued retirement benefits wl at in discussing these same factors the second circuit in caplin v united we are mindful that this may seem inconsistent with 590_f2d_321 9th cir in wood the ninth circuit found that the payments were excludable under sec_105 the plan at issue seemed somewhat like the one in berman because it contained an all-or-nothing triggering event but the issue of whether the plan was an accident_or_health_plan was conceded by the government so wood is easily distinguishable id pincite see also 814_f2d_1304 9th cir acknowledging that wood never analyzed the question of whether the plan was an accident_or_health_plan in the first place but rather operated under the assumption it was aff’g tcmemo_1985_25 88_tc_630 states 718_f2d_544 2d cir stated the plan could also specify that the benefits payable be limited to those amounts incurred for medical_care in the event of personal_injury_or_sickness and provide for the specific reimbursement of such expenses emphasis added the disability policy here distinguished between partial and total disability in its definitions but once howard suffered either condition the payout to his family would be the same therefore we find this factor to favor the commissioner the policy purports to distinguish between types of injuries and illnesses thus seemingly meeting the final factor easily but the policy’s distinctions don’t make any real difference the policy for example seems to consider permanent brain injury more significant than the loss of hearing in one ear--one would get howard up to times his annual earnings the other only 8--but provision e ensures that for any type of catastrophic injury howard would get the entire cash_value of the policy and nothing more admittedly it was possible that the timing of the payments could differ depending on howard’s highest annual we note that the inclusion of partial disabilities might seem to make the policy distinguish between injuries but the distinction between partial and total disabilities the policy draws in vague language about howard’s ability to work is not very specific also because howard left bsg and bsg later became defunct the payment for a partial disability would be the same as a total disability as discussed in more detail later earnings from bsg and the value of the policy but we don’t believe this potential and uncertain difference in timing outweighs the fact that howard would get the same money in the end our skepticism is only whetted by some other sharp observations that the commissioner makes the commissioner is certainly correct that the policy’s terms say it terminates automatically when howard turns or is no longer an employee of bsg howard turned in date about a year and a half before his claim marnie argues that even though this is true the policy didn’t really terminate because american specialty kept sending riders to bsg to renew the policy each year she asserts that this effectively created a pattern that bsg and howard relied on and that it would be inequitable to find that the policy terminated according to its terms she cites golden eagle ins co v foremost ins co cal rptr 2d ct app where the court held the insurer had to honor a policy that should’ve terminated but for which the insurer issued automatic renewals and continued to collect premiums this case is distinguishable for a couple reasons first the court in golden eagle based its decision on the adage that he who takes the benefit must bear the burden id pincite american specialty didn’t charge any new premiums for this policy after it did collect a fee of of the account value on a semiannual basis under a provision of the agreement so in that sense there was still a benefit for american specialty to renew each year but this fee resembles a charge to manage the account assets not anything related to insuring a risk thus easily distinguishing it from the premiums in golden eagle second the record here contains only a renewal through date and howard made his claim on date the commissioner also argues that howard was no longer an employee of bsg when he made the claim a number of cases have dealt with questions of whether a plan was for employees or shareholders but it’s clear a plan must be for employees see eg am foundry v commissioner 536_f2d_289 9th cir aff’g in part rev’g in part 59_tc_231 smith v commissioner tcmemo_1970_243 marnie argues that howard was still a corporate officer of bsg in and that this means he was an employee by definition under the code see sec_3121 but sec_3121 defines employee to include corporate officers only for the purposes of employment_taxes and does not control for sec_105 and there is no dispute that howard devoted his entire working time as a lawyer to seltzer in and he remained a corporate officer of the by-then-all-but-defunct bsg but marnie also admitted that the company stopped serving clients in and had had its corporate powers and privileges suspended by the california secretary of state we won’t make the outcome of these motions turn on these facts but they can’t help but sway us in the commissioner’s direction because they too support his characterization of the policy as a disguised form of deferred_compensation we however need only figure out if the policy is an accident_or_health_plan it does lack some qualities of a typical deferred-compensation plan namely that howard didn’t have a vesting period for the benefits and even though payouts for the most part were conditioned on some sort of injury or illness the policy did not provide for reimbursement of medical_expenses and its distinctions between types of disabilities were effectively meaningless except maybe for a potential difference in the timing if not the amount of the payouts most important howard or his beneficiaries in the event of death was guaranteed to get the cash_value no matter what happened if the policy terminated before he was disabled he could convert it to a life-insurance policy with a cash_surrender_value equal to of the value of the policy this guaranteed payout is a very strong indicator that the policy was a form of deferred--and taxable--compensation we therefore find that the policy was not an accident_or_health_plan under sec_105 ii are these payments excludable from income under sec_105 even if it were the commissioner also wins on one of his alternative arguments to be excludable from income payments from an accident or medical plan must constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent and are computed with reference to the nature of the injury without regard to the period the employee is absent from work sec_105 and emphasis added the first of these requirements is easily met by the policy at issue here although the statute doesn’t explicitly define the terms member function of the body or disfigurement we have cases to guide us permanent disfigurement refers only to external bodily appearance 72_tc_715 the term member is intended to cover the loss of extremities such as arms legs or fingers id pincite function is broader but seems to focus on internal body organs and their role id the emphasis seems to be not on the organ itself but on the function it plays thus when an airline pilot suffered a heart attack this wasn’t deemed to fall within the statute’s exemptions because his circulatory system was fully functional even though the heart was still damaged and the chances of future heart attacks increased id howard had his prostate removed in the commissioner argues that neither this loss nor his cancer diagnosis is enough to meet the conditions of sec_105 marnie agrees that a cancer diagnosis by itself isn’t enough under sec_105 but disagrees that howard didn’t lose any bodily functions on this point we have to agree with marnie according to her sworn statement howard lost more than just his prostate his intestines were also affected and he never again had normal sexual bowel or urinary functions we hold that these amount to a loss of at least some bodily functions the commissioner however also argues that the payments weren’t calculated with reference to the nature of the injury and thus fail sec_105 marnie counters that they were but emphasizes that the payments weren’t calculated with regard to the period howard was absent from work marnie is both right and wrong she is right that the payments were not calculated with regard to the time howard was absent from work the calculation of a given payment would be the same whether it happened the day after bsg signed the policy or ten years later and it wouldn’t change if howard could return to work after six months or could never return again sec_105 says however the payments also have to be computed with reference to the nature of the injury and these weren’t this is critical computed is not synonymous with triggered as the ninth circuit held in beisler amounts received as accident_or_health_insurance benefits may be excluded from gross_income under sec_105 only if paid_by a plan that varies the amount of payment according to the type and severity of the injury suffered by the employee f 2d pincite emphases added when taxpayers argued before us that beisler was wrong and that sec_105 requires only that the payment not be contingent on time missed from work due to injury or sickness we ruled that it is insufficient to satisfy the sec_105 requirements for exclusion that payments are made without regard to absence from work and on account of injury or sickness we agree with beisler that the taxpayers’ interpretation would make that nature-of-the-injury language superfluous kelter v commissioner tcmemo_1996_405 wl at marnie argues that the policy meets this variable-payment requirement because it did distinguish partial total and catastrophic injuries and because it also distinguished different types of catastrophic disabilities but the policy did so only superficially provision d includes in its definition of catastrophic disability any totally disabling condition not included in provision sec_2 a - c that qualifies for the exclusion under sec_105 of the internal_revenue_code so catastrophic disability which by definition was only a subset of total disability included all conditions that might qualify under sec_105 this makes the sets of total and catastrophic disabilities identical marnie still wants us to believe that catastrophic disabilities were further broken down into subcategories see kelter v commissioner wl at noting that to satisfy the requirements of sec_105 a plan must provide for at least two levels of benefits with the difference in entitlement at each level keyed to the nature severity of the injury compensated at that level we also agree the policy does distinguish between types of catastrophic injuries-- but the distinctions are meaningless because provision e ensured that howard would receive the same payout in the end by ensuring that howard would we note that the timing difference could potentially cause a small difference in total payout between catastrophic injuries if howard suffered a disability that only qualified him for the lesser_of cash_value of the policy or times his highest annual earnings and this resulted in a lower payment than one that paid out times his highest annual earnings the remaining cash left in the account less ryder’s fee would be paid out as a monthly disability benefit to howard as the cash remaining in the account continued to earn a return it could prolong the monthly benefits and increase the total payout to howard we don’t believe this to be of any practical significance and provision dollar_figure may make even this tiny distinction disappear it states that n otwithstanding anything herein to the contrary benefits to which an insured is otherwise entitled hereunder may be payable under whichever of the following methods as the insured or his beneficiary shall elect within days after becoming entitled to the benefits hereunder a a single lump sum distribution in cash receive the same amount of money regardless of the type of sec_105 illness or injury we hold that this policy failed to satisfy sec_105’s requirement that an accident_or_health_plan compute the benefits with reference to the nature of the injury that still leaves the category of partial disability as perhaps distinct from total disability and catastrophic disability the policy defined partial disability as a disability that reduced his annual earnings but did not leave him unable to work as a lawyer but the policy defined the benefit howard would receive if partially disabled to be the same monthly benefit as total disabilities reduced by of the annual earnings the insured receives while he is partially disabled but then annual earnings is defined as the taxable compensation reported on his form_w-2 wage and tax statement from bsg a defunct law firm without that offset the payouts for partial disabilities become equal to those for total disabilities thus clearly not meeting the requirement that the payments be made in reference to the nature of the injury we do not doubt that howard’s cancer and surgery might have qualified him for income exclusion under an accident_or_health_plan that met all of the requirements of sec_105 but that is irrelevant--we have to see if the policy by its terms qualifies see 829_f2d_506 4th cir f or payments to be excludible from income under sec_105 the instrument or agreement under which the amounts are paid must itself provide specificity as to the permanent loss or injury suffered and the corresponding amount of payments to be provided the actual permanency of injury is not alone determinative of whether the amounts paid qualify for exclusion estate of hall v commissioner tcmemo_1996_93 citing rosen and holding the same iii accuracy-related_penalty the commissioner affirmatively pleaded in his answer that an accuracy- related penalty under sec_6662 applies this means he bears the burden_of_proof and not just the burden of production see rule a a accuracy- related penalty applies if there’s either a substantial_understatement of tax or negligence or disregard of rules and regulations sec_6662 and the commissioner alleged both an understatement_of_tax is substantial if it exceeds the greater of of the amount of tax required to be shown on the return or dollar_figure sec_6662 both are met here because the understatement is dollar_figure of a tax due of dollar_figure a taxpayer can normally avoid summary_judgment on the penalty only by showing some admissible evidence of reasonable_cause and good_faith sec_6664 because the commissioner has the burden_of_proof in this case it’s his burden to show there wasn’t reasonable_cause see 66_tc_743 however if the additional tax is for the first time asserted in respondent’s amended answer it is considered a ‘new matter’ and the burden of showing an absence of reasonable_cause falls upon respondent aff’d in part 571_f2d_174 3d cir the commissioner asserts many reasons why howard did not have reasonable_cause he is quick to point out that howard and marnie both were experienced and accomplished attorneys meaning they should’ve been more aware than most that this policy did not meet the requirements of the code second and more important he argues that if howard placed any reliance on a professional he placed it on ryder ryder was extensively involved in the policy from drafting the documents to accepting payments made to american specialty he also had a financial interest in the transaction in the form of biannual fees therefore howard could not justifiably rely on someone who would personally profit see eg 299_f3d_221 3d cir aff’g 115_tc_43 these are compelling reasons to us that howard didn’t have reasonable_cause for the understatements marnie asserted reasonable_cause in her reply to the commissioner’s answer but she presented no evidence in her answer to his summary-judgment motion without giving us a reason to overlook the commissioner’s compelling reasons we find that he met his burden and we will sustain the penalty we therefore grant summary_judgment to the commissioner on the issues of the taxability of the disability-policy payments and the accuracy-related_penalty because the commissioner conceded the sec_6662 penalty we’ll grant summary_judgment to the barnhorsts on that issue an appropriate order and decision will be entered
